Exhibit 10.11

 

LEASE AGREEMENT BETWEEN

 

 

EsNET PROPERTIES L.C.,

A Utah limited liability Company, as

 

 

Landlord

 

 

and

 

 

Raser Technologies, Inc.,

A Utah Corporation, as

 

 

Tenant

 

 

DATED March 11, 2005



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “LEASE”) is entered as of the 11th day of March,
2005, by, between and among EsNET PROPERTIES, L.C., a Utah limited liability
company, as Landlord, and RASER TECHNOLOGIES, INC., a Utah corporation, as
Tenant.

 

ARTICLE 1

 

DEFINITIONS

 

The definitions of certain of the capitalized terms used in this Lease are set
forth in the Glossary of Defined Terms attached as Exhibit A and by this
reference made a part hereof.

 

ARTICLE 2

 

PREMISES

 

Subject to the provisions of this Lease, Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, Seven Thousand Five Hundred Ninety (7,590)
square feet of Net Rentable Area in the Building, which space is outlined on the
floor plan attached hereto as Exhibit B and by this reference made a part hereof
(the “Premises”). In connection with such demise, Landlord hereby grants to
Tenant the non-exclusive right to use during the Term all Common Areas designed
for the use of all tenants in the Building, in common with all tenants in the
Building and their invitees, for the purposes for which the Common Areas are
designed and in accordance with the requirements of this Lease and all Legal
Requirements. By occupying the Premises, Tenant Accepts the Premises as being
suitable for Tenant’s intended use of the Premises.

 

ARTICLE 3

 

TERM

 

3.1 Term. The Term of this Lease shall commence on the Commencement Date (which
is scheduled to be September 1, 2005) and shall expire at 5:00 p.m. on August
31, 2011, unless earlier terminated as provided herein (the “Term”).

 

3.2 Tenant’s Right to Terminate Lease. Subject to the provisions of this Section
3.2 and provided that no Event of Default has occurred, Tenant shall have the
option exercisable no sooner than sixty (60) days before the third anniversary
of the Commencement Date to terminate this Lease and Tenant’s rights in and to
the Premises (hereinafter the “Termination Option”). The Termination Option
shall only be exercisable by (a) Tenant giving Landlord written notice (within
sixty (60) days of the third anniversary of the Commencement Date) of (1)
Tenant’s intention to exercise the Termination Option and (2) the date on which
the Lease and Tenant’s rights in and to the Premises are to terminate
(hereinafter the “Termination Date”) and (b) Tenant paying to Landlord
concurrently with the giving of such notice, in cash or other immediately
available funds, an amount equal to twelve (12) months of Base Rent, Additional
Rent and Parking Charges. Notwithstanding the foregoing, this Termination Option
shall, if not exercised, expire on the third anniversary of the Commencement
Date.



--------------------------------------------------------------------------------

ARTICLE 4

 

USE

 

Tenant shall occupy and use the Premises solely for lawful, general business
office purposes in strict compliance with the Building Rules and Regulations
from time to time in effect and all other Legal Requirements. Tenant shall not
use or occupy the Premises for any other use or purpose without the prior
written consent of Landlord, which consent can be withheld by Landlord in
Landlord’s sole discretion.

 

ARTICLE 5

 

RENT

 

5.1 Base Rent.

 

In consideration of Landlord’s leasing the Premises to Tenant, Tenant shall pay
to Landlord, as “Base Rent” for the Premises, the following amounts:

 

    

Annual Base Rent

Per Rentable Square Foot

--------------------------------------------------------------------------------

Year 1

   $ 14.50

Year 2

   $ 15.00

Year 3

   $ 15.50

Year 4

   $ 16.00

Year 5

   $ 16.50

Year 6

   $ 17.00

 

5.2 Additional Rent. For purposes of this Lease, Tenant’s “Additional Rent” for
any Fiscal Year (or portion thereof) shall mean the product of (a) Net Rentable
Area of the Premises multiplied by (b) the Operating Expenses, divided by the
Net Rentable Area of the Building, all as applicable for the period in question.
By the Commencement Date, Landlord shall estimate the Additional Rent to be due
by Tenant for the balance of the Fiscal Year in which the Commencement Date
occurs. Thereafter, unless Landlord delivers to Tenant a revision of the
estimated Additional Rent, Tenant shall pay to Landlord, coincident with
Tenant’s payment of Base Rent, an amount equal to the estimated Additional Rent
for the remainder of such year divided by the number of months remaining in such
year. From time to time during any Fiscal Year, Landlord may estimate and
re-estimate the Additional Rent to be due by Tenant for that Fiscal Year and
deliver a copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Additional Rent payable

 

-2-



--------------------------------------------------------------------------------

by Tenant shall be appropriately adjusted in accordance with the estimation so
that, by the end of the Fiscal Year, Tenant shall have paid all of the
Additional Rent as estimated by Landlord. After the conclusion of each Fiscal
Year during the Term, and after the termination or expiration of the Term,
Landlord shall deliver to Tenant a statement of actual Additional Rent due by
Tenant for the Fiscal Year (or, with respect to termination or expiration, the
portion of the Fiscal Year) just ended. Within thirty (30) days thereafter,
Tenant shall pay to Landlord the difference between the actual Additional Rent
due for such year and the estimated Additional Rent paid by Tenant during such
year.

 

5.3 Parking Charge. Tenant shall at all times during the Term lease from
Landlord Seven (7) assigned automobile parking spaces In the Parking Facility,
at a cost of Forty Dollars ($40.00) per month per space.

 

5.4 Payment of Rent. Except as otherwise expressly provided in this Lease, all
Rent shall be due in advance monthly installments on the first day of each
calendar month during the Term. Rent shall be paid to Landlord at its address
recited in Section 27.7, or to such other person or at such other address as
Landlord may from time to time designate in writing. Rent shall be paid without
notice, demand, abatement, deduction or offset in legal tender of the United
States of America. If the Term commences or ends on other than the first or the
last day of a calendar month, the Rent for the partial month shall be prorated
on the basis of the number of days during such month for which the Term was in
effect. If the Term commences or ends on other than the first or the last day of
a Fiscal Year, the Additional Rent for the partial Fiscal Year shall be prorated
on the basis of the number of days during the Fiscal Yea for which the Term was
in effect.

 

5.5 Delinquent Payments and Handling Charge. All Rent and other payments
required of Tenant hereunder shall bear interest from the date due until the
date paid at the rate of interest specified in Section 27.13. In addition to
interest, if any such Rent or other payment is not received when due, Tenant
shall pay to Landlord a late charge equal to five (5%) percent of the amount of
such Rent or other payment to reimburse Landlord for its cost and inconvenience
incurred as a consequence of Tenant’s delinquency. In no event, however, shall
the charges permitted under this Section 5.5 or elsewhere in this Lease, to the
extent the same are considered to be interest under applicable law, exceed the
maximum rate of interest allowable under applicable law.

 

5.6 Security Deposit. On the date of this Lease, Tenant shall deposit with
Landlord the Security Deposit as security for the faithful performance by Tenant
under this Lease. The Security Deposit shall be returned (without interest) to
Tenant (or, at Landlord’s option, to the last permitted assignee of Tenant’s
interest under this Lease) after the expiration of the Term, or sooner
termination of this Lease and delivery of possession of the Premises to Landlord
in accordance with Article 26 if, at such time, Tenant is not in default under
this Lease. If Landlord’s interest in this Lease is conveyed, transferred or
assigned, Landlord shall transfer or credit the Security Deposit to Landlord’s
successor in interest, and Landlord shall be released from any liability for the
return of the Security Deposit. Landlord may intermingle the Security Deposit
with Landlord’s own funds, and shall not be deemed to be a trustee of the
Security Deposit. If Tenant fails to timely pay or perform any obligation under
this Lease, Landlord may, prior to, concurrently with or subsequent to
exercising any other right or remedy, use, apply or retain all or any part of
the Security Deposit for

 

-3-



--------------------------------------------------------------------------------

the payment of any monetary obligation due under this Lease, or to compensate
Landlord for any other expense, loss or damage which Landlord may incur by
reason of Tenant’s failure, including any damage or deficiency in the reletting
of the Premises. If all or any portion of the Security Deposit is so used,
applied or retained, Tenant shall immediately deposit with Landlord cash in an
amount sufficient to restore the Security Deposit to the original amount.
Landlord may withhold the Security Deposit after the expiration of the Term or
sooner termination of this Lease Until Tenant has paid the full Tenant’s
Operating Expenses for the Fiscal Year in which such expiration or sooner
termination occurs and all other amounts payable under this Lease. The Security
Deposit is not a limitation on Landlord’s damages or other rights under this
Lease, a payment of liquidated damages or prepaid Rent, and shall not be applied
by Tenant to the Rent for the last (or any) month of the Term, or to any other
amount due .under this Lease. If this Lease is terminated due to any default of
Tenant, any portion of the Security Deposit remaining at the time of such
termination shall immediately inure to the benefit of Landlord as partial
compensation for the costs and expenses incurred by Landlord in connection with
this Lease.

 

ARTICLE 6

 

CONSTRUCTION OF IMPROVEMENTS

 

6.1 General. Subject to events of Force Majeure, Landlord shall install,
furnish, perform, and apply, at its expense, the Landlord’s Work as specified in
the Work Letter. Performance of the Landlord’s Work shall constitute Landlord’s
sole construction obligation to Tenant under this Lease.

 

6.2 Access by Tenant Prior to Landlord’s Work Completion Date. Provided that
Tenant obtains and delivers to Landlord the certificates of policies of
insurance called for in Section 17.1, Landlord, in its sole discretion, may
permit Tenant and its employees, agents, contractors and suppliers to enter the
Premises before the Landlord’s Work Completion Date (and such entry alone shall
not constitute Tenant’s taking possession of the Premises for the purpose of
Section 6.3), to prepare the Premises for Tenant’s occupancy. Tenant and each
other person, or firm who or which enters the Premises before the Landlord’s
Work Completion Date shall conduct itself so as to not interfere with Landlord
or other occupants of the Building. Landlord may withdraw any permission granted
under this Section 6.2 upon twenty-four (24) hours’ notice to Tenant if
Landlord, in its sole discretion, determines that any such interference has been
or may be caused. Any prior entry shall be under all the terms of this Lease
(other than the obligation to pay Base Pent and Additional Rent) and at Tenant’s
sole risk. Landlord shall not be liable in any way for personal injury, death or
property damage (including damage to any personal property which Tenant may
bring into, or any work which Tenant may perform in, the Premises) which may
occur in or about the Complex by Tenant or such other person or firm as a result
of any prior entry.

 

6.3 Commencement Date; Adjustments to Commencement Date. For purposes of this
Lease, the “Commencement Date” shall mean the earliest of (a) the date on which
Landlord substantially completes the Landlord’s Work and tenders possession of
the Premises to Tenant, (b) the date on which Landlord would have substantially
completed the Landlord’s Work and

 

-4-



--------------------------------------------------------------------------------

tendered possession of the Premises to Tenant but for (i) the delay or failure
of Tenant to furnish information or other matters required in the Work Letter,
(ii) Tenant’s request for changes in the plans or non-Building Standard items,
or (3) any other action or inaction of Tenant, or any person or firm employed or
retained by Tenant, or (c) the date on which Tenant takes possession of the
Premises. If by the scheduled Commencement Date specified in Article 3, the
Landlord’s Work has not been substantially completed, and such failure to
substantially complete renders the Premises unsuitable for the commencement of
Tenant’s business on the Premises as reasonably determined by Landlord, then the
Commencement Date (and the commencement of payment of Base Rent and Additional
Rent) shall be postponed until the Landlord’s Work is substantially completed as
reasonably determined by Landlord or until possession of the Premises is
tendered to Tenant, as the case may be. Such postponement shall extend the
scheduled expiration of the Term for a number of days equal to the postponement.
The postponement of the payment of Base Rent and Additional Rent under this
Section 6.3 shall be Tenant’s exclusive remedy for Landlord’s delay in
completing the Landlord’s Work or tendering possession of the Premises to
Tenant.

 

ARTICLE 7

 

SERVICE TO BE FURNISHED BY LANDLORD

 

7.1 General. Subject to applicable Legal Requirements, the provisions of this
Lease, and Tenant’s performance of its obligations hereunder, Landlord shall use
all reasonable efforts to furnish the following services:

 

(a) Air conditioning and heating to the Premises during Building Operating
Hours, at such temperatures and in such amounts as are considered by Landlord to
be suitable and standard (thus excluding air conditioning or heating for
electronic data processing or other specialized equipment). Air conditioning and
heating of any areas which require special treatment because of excessive heat
from machines, lights, or other sources, shall, upon Landlord’s written consent,
be installed and paid for by Tenant and the additional electrical consumption
paid for by the Tenant at the then current utility rate.

 

(b) Hot and cold water at those points of supply common to all floors for
lavatory and drinking purposes only.

 

(c) Janitorial services.

 

(d) Elevator service.

 

(e) Electricity (for normal business usage) for wall plugs 24 hours per day and
for lighting during Building Operating Hours. Tenant’s use of electric energy in
the Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Premises. To insure that
such capacity is not exceeded and to avert possible adverse effect upon the
Building’s electric service, Tenant shall not, without Landlord’s prior written
consent in each instance, connect any additional fixtures, equipment, or
appliances (other than lamps, typewriters and similar small office machines or
personal computers which singly consume not more

 

-5-



--------------------------------------------------------------------------------

than 0.5 kilowatts per hour at rated capacity and use a voltage of 120 volts
single phase) to the Building’s electric distribution system or make any
alteration or addition to the electric system of the Premises existing on the
Commencement Date. Should Landlord grant such consent, and should such
additional capacity exceed 4.5 watts per square foot of Net Rentable Area of the
Premises, all additional risers or other equipment required therefore, shall be
provided by Landlord and the cost thereof shall be paid by Tenant upon
Landlord’s demand. As a condition to granting such consent, Landlord may require
Tenant to agree to an increase in the Base Rent by an amount which will reflect
the value to Tenant of the additional service to be furnished by landlord; that
is, the potential additional electrical energy to be made available to Tenant
based upon the estimated additional capacity of such additional risers or other
equipment.

 

(f) Replacement of fluorescent lamps in Building Standard light fixtures
installed by Landlord and of incandescent bulbs or fluorescent lamps in all
public rest rooms, stairwells and other Common Areas in the Building.

 

If any of the services described above or elsewhere in this Lease are
interrupted, Landlord shall use reasonable diligence to promptly restore the
same. However, neither the interruption nor cessation of such services, nor the
failure of Landlord to restore same, shall render Landlord liable for damages to
person or property, or be construed as an eviction of Tenant, or work an
abatement of Rent or relieve Tenant from fulfilling any of its other obligations
hereunder. If not previously installed, Landlord may cause an electric and/or
water meter(s) to be installed in the Premises in order to measure the amount of
electricity and/or water consumed for any such use.

 

7.2 After Hours Heating, Air Conditioning, and Lighting. Heating, lighting, and
air conditioning shall be provided to the Premises by Landlord.

 

7.3 Keys. Landlord shall furnish Tenant, at Landlord’s expense, with two keys,
and at Tenant’s expense with such additional keys as Tenant may request, to
unlock each corridor door entering the Premises. Tenant shall not install, or
permit to be installed, any additional lock on any door into or in the Premises
or make, or permit to be made, any duplicates of keys to the Premises. Landlord
shall he entitled at all times to possession of a duplicate of all keys to all
doors to or inside of the Premises. All keys referred to in this Section 7.3
shall remain the property of the Landlord. Upon the expiration or termination of
the Term, Tenant shall surrender all such keys to Landlord and shall deliver to
Landlord the combination to all locks on all safes, cabinets, and vaults which
will remain in the Premises. Landlord shall be entitled to install, operate and
maintain security systems in or about the Premises and the Complex which
monitor, by closed circuit television or otherwise, all persons leaving or
entering the Complex, the Building and the Premises.

 

7.4 Tenant Identity. Landlord shall provide and install, in Building Standard
graphics, letters or numerals identifying Tenant’s name and suite number on
entrance doors to the Premises. Without Landlord’s prior written consent, no
other signs, numerals, letters, graphics, symbols, or marks identifying Tenant
shall be placed on the exterior, or in the interior if they are visible from the
exterior, of the Premises. Landlord shall install one (1) directory strip
listing the name and suite number of Tenant on the Building directory board to
be placed in the main lobby of the Building. Tenant shall not place or suffer to
be placed on any exterior door, wall or window of the Premises,

 

-6-



--------------------------------------------------------------------------------

on any part of the inside of the Premises which is visible from the outside of
the Premises, or elsewhere on the Complex, my sign decoration, lettering,
attachment, advertising matter or other thing of any kind, without first
obtaining Landlord’s written approval. Landlord may, at Tenant’s cost, and
without notice or liability to Tenant, enter the Premises and remove any item
erected in violation of this Section. Landlord may establish rules and
regulations governing the size, type and design of all such items and Tenant
shall abide by such rules and regulations. All approved signs or letterings on
doors shall be printed, painted and affixed at the sole cost of Tenant by a
person approved by Landlord, and shall comply with all Legal Requirements. At
Tenant’s sole cost, Tenant shall maintain all permitted signs and shall, on the
expiration of the Term or sooner termination of this Lease, remove all such
permitted signs and repair any damage caused by such removal.

 

Tenant may, at Tenant’s sole cost and expense, and with Landlord’s prior
approval, install Tenant’s name on the Building monument sign.

 

7.5 Charges. Tenant shall pay to Landlord monthly as billed, as Additional Rent,
such charges as may be separately metered or as Landlord may compute for (a) any
utility services utilized by Tenant for computers, data processing equipment or
other electrical equipment is excess of that agreed to be furnished by Landlord
pursuant to Section 7.l(e), (b) lighting installed in the Premises in excess of
Building Standard lighting, (c) air conditioning, heating and other services in
excess of that stated in Section 7.l (a) or provided at times other than
Building Operating Hours, and (d) janitorial services required with respect to
non-Building Standard Items within the Premises. Landlord may elect to estimate
the charges to be paid by Tenant under his Section 7.5 and bill such charges to
Tenant monthly in advance, in which event Tenant shall promptly pay the
estimated charges. When the actual charges are determined by Landlord, and
appropriate cash adjustment shall be made between Landlord and Tenant to account
for any underpayment or overpayment by Tenant.

 

7.6 Operating Hours. Subject to Building Rules and Regulations and such security
standards as Landlord may from time to time adopt, the Building shall be open to
the public during the Building Operating Hours and the Premises shall be open to
Tenant during hours other than Building Operating Hours.

 

ARTICLE 8

 

REPAIR AND MAINTENANCE

 

8.1 By Landlord. Landlord shall maintain the Building, excepting the Premises
and portions of the Building leased by persons not affiliated with Landlord, in
a good and operable condition, and shall make such repairs and replacements as
may be required to maintain the Building in such condition. This Section 8.1
shall not apply to damage resulting from a Taking (as to which Article 14 shall
apply), or damage resulting from a casualty (as to which Section 15.1 shall
apply), or to damage for which Tenant is otherwise responsible under this Lease.

 

8.2 By Tenant. Tenant, at Tenant’s sole cost, shall maintain the Premises and
every part of the Premises (including, without limitation, all floors, walls and
ceilings and their coverings,

 

-7-



--------------------------------------------------------------------------------

doors, and locks, furnishings, trade fixtures, signage, leasehold improvements,
equipment and other personal property from time to time situated in or on the
Premises) in good order, condition and repair, and in a clean, safe, operable,
attractive and sanitary condition. Tenant will not commit or allow to remain any
waste or damage to any portion of the Premises. Tenant shall repair or replace,
subject to Landlord’s direction and supervision, any damage to the Complex
caused by Tenant or Tenant’s agents, contractors or invitees. If Tenant fails to
make such repairs or replacements, Landlord may make the same at Tenant’s cost.
Such cost shall be payable to Landlord by Tenant on demand as Additional Rent.
All contractors, workmen, artisans and other persons which or whom Tenant
proposes to retain to perform work in the Premises (or the Complex, pursuant to
the third sentence of this Section) pursuant to this Section 8.2 or Article 11
shall be approved by Landlord prior to the commencement of any such work.

 

ARTICLE 9

 

TAXES ON TENANT’S PROPERTY

 

Tenant shall be liable for and shall pay, before they become delinquent, all
taxes and assessments levied against any personal property placed by Tenant in
the Premises (even if same becomes a fixture by operation of law or the properly
of Landlord by operation of this Lease), including any additional Impositions
which may be assessed, levied, charged or imposed against Landlord or the
Building by reason of non-Building Standard items in the Premises. Tenant may
withhold payments of any taxes and assessments described in this Article 9 so
long as Tenant contests its obligation to pay in accordance with applicable law
and non-payment thereof does not pose a threat of loss or seizure of the
Building or any interest of Landlord therein.

 

ARTICLE 10

 

TRANSFER BY TENANT

 

10.1 General. Without the prior written consent of Landlord, Tenant shall not
effect or suffer any Transfer. Any attempted Transfer without such consent shall
be void. If Tenant desires to effect a Transfer, it shall deliver to Landlord
written notice thereof in advance of the date on which Tenant proposes to make
the Transfer, together with all the terms of the proposed Transfer and the
identity of the proposed Transferee. Landlord shall have thirty (30) days
following receipt of the notice and information within which to notify Tenant in
writing whether Landlord elects (a) to refuse to consent to the Transfer and to
terminate this Lease as to the space proposed to be subject to Transfer as of
the date so specified by Tenant, in which event Tenant will be relieved of all
further obligations hereunder as to such space, (b) to refuse to consent to the
Transfer and to continue this Lease in full force as to the entire Premises, or
(c) to permit Tenant to effect the proposed Transfer. If Landlord fails to
notify Tenant of its election within said thirty (30) day period, Landlord shall
be deemed to have elected the option specified in Section 10.1(b). The consent
by Landlord to a particular Transfer shall not be deemed consent to any other
Transfer. If a Transfer occurs without the prior written consent of Landlord as
provided herein, Landlord may nevertheless collect rent from the Transferee and
apply the net amount collected to the Rent payable hereunder, but such

 

-8-



--------------------------------------------------------------------------------

collection and application shall not constitute a waiver of the provisions
hereof or a release of Tenant from the further performance of its obligations
hereunder. No consent by Landlord to any Transfer shall relieve Tenant of any
obligation to be performed by Tenant under this Lease, whether such obligation
arises prior to or after such consent.

 

10.2 Conditions. The following conditions shall automatically apply to each
Transfer, without the necessity of same being stated or referred to in
Landlord’s written consent:

 

(a) Tenant shall execute, have acknowledged and deliver to Landlord, and cause
the Transferee to execute, have acknowledged and deliver to Landlord, an
instrument in form and substance acceptable to Landlord in which (1) the
Transferee adopts this Lease and agrees to perform, jointly and severally with
Tenant, all of the obligations of Tenant hereunder, as to the space Transferred
to it, (2) the Transferee grants Landlord an express first and prior security
interest all its personal property brought into the transferred space to secure
its obligations to Landlord hereunder, (3) Tenant subordinates to Landlord’s
statutory lien and security interest any liens, security interests or other
rights which Tenant may claim with respect to any such property of the
Transferee, (4) Tenant agrees with Landlord that, if any rent or other
consideration payable by the Transferee to Tenant exceeds the Rent for the
transferred space, then Tenant shall pay Landlord as Additional Rent hereunder
all such excess rent and other consideration immediately upon Tenant’s receipt
thereof, (5) Tenant and the Transferee agree to provide to Landlord, at their
expense, direct access from a public corridor in the Building to the transferred
space, (6) The Transferee agrees to use and occupy the Transferred space solely
for the purpose specified in Article 4 and otherwise in strict accordance with
this Lease, and (7) Tenant acknowledges that, notwithstanding the Transfer,
Tenant remains directly and primarily liable for the performance of all the
obligations of Tenant hereunder (including, without limitation, the obligation
to pay all Rent), and Landlord shall be permitted to enforce this Lease against
Tenant or the Transferee, or both, without prior demand Upon or proceeding in
any way against any other persons; and

 

(b) Tenant shall deliver to Landlord a counterpart of all instruments relative
to the Transfer executed by all parties to such transaction (except Landlord).

 

(c) If Tenant requests Landlord to consent to a proposed Transfer, Tenant shall
pay to Landlord, whether or not consent is given, Landlord’s reasonable
attorney’s fees incurred in connection with such request.

 

10.3 Liens. Without in any way limiting the generality of the foregoing, Tenant
shall not grant, place or suffer, or permit to be granted, placed or suffered,
against the Complex or any portion thereof, any lien, security interest, pledge,
conditional sale contract, claim, charge or encumbrance (whether constitutional,
statutory, contractual or otherwise) and, if any of the aforesaid does arise or
is asserted, Tenant will, promptly upon demand by Landlord and at Tenant’s
expense, cause the same to be released.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 11

 

ALTERATIONS

 

Tenant shall not make (or permit to be made) any change, addition or improvement
to the Premises (including, without limitation, the attachment of any fixture or
equipment) unless such change, addition or improvement (a) equals or exceeds the
Building Standard and utilizes only new and first-grade materials, (b) is in
conformity with all Legal Requirements, and is made after obtaining any required
permits and licenses, (c) is made with prior written consent of Landlord, (d) is
made pursuant to plans and specifications approved in writing in advance by
Landlord and prepared by an architect approved in writing in advance by
Landlord, (e) is made after Tenant has provided to Landlord such
indemnification, insurance, and/or bonds requested by Landlord, including,
without limitation, a performance and completion bond in such form and amount as
may be satisfactory to Landlord to protect against claims and liens for labor
performed and materials furnished, and to insure the completion of any change,
addition or improvement, (f) is carried out by persons approved in writing by
Landlord who, if required by Landlord, deliver to Landlord before commencement
of their work proof of such insurance coverage as Landlord may require, with
Landlord named as an additional insured, and (g) is done only at such time and
in such manner as Landlord may reasonably specify. All such alterations,
improvements and additions (including all articles attached to the floor, wall
or ceiling of the Premises) shall become the property of Landlord and shall, at
Landlord’s election, be (1) surrendered with the Premises as part thereof at the
termination or expiration of the Term, without any payment, reimbursement or
compensation therefor, or (2) removed by Tenant, at Tenant’s expense with all
damage caused by such removal repaired by Tenant. Tenant may remove Tenant’s
trade fixtures, office supplies, movable office furniture and equipment not
attached to the Building, provided such removal is made prior to the expiration
of the Term, no uncured Event of Default has occurred and Tenant promptly
repairs all damage caused by such removal. Tenant shall indemnify, defend and
hold harmless Landlord from and against all liens, claims, damages, losses,
liabilities and expenses, including attorneys’ fees, which may arise out of, or
be connected in any way with, any such change, addition or improvement. Within
ten (10) days following the imposition of any lien resulting from any such
change, addition or improvement, Tenant shall cause such lien to be released of
record by payment of money or posting of a proper bond.

 

ARTICLE 12

 

PROHIBITED USES

 

Tenant will not (a) use, occupy or permit the use or occupancy of the Premises
for any purpose or in any manner which is or may be, directly or indirectly,
violative of any Legal Requirement, or dangerous to life or property, or a
public or private nuisance, or disruptive of obstructive of any other tenant or
of the Building, (b) keep or permit to be kept any substance in, or conduct or
permit to be conducted any operation from, the Premises which might emit
offensive odors or conditions into other portions of the Building, or make undue
noise or create undue vibrations, (c) commit or permit to remain any waste to
Premises, (d) install or permit to remain any improvements to the Premises
(other than window coverings which have first been approved by Landlord) which
are visible from the outside of the Premises, or exceed the structural loads of
floors or walls of the Building, or adversely affect the mechanical, plumbing or
electrical systems of the Building, or affect the structural integrity of the
Building in any way, (e) install any food, soft drink

 

-10-



--------------------------------------------------------------------------------

or other vending machine in the Premises, or (f) commit or permit to be
committed any action or circumstance in or about the Building which, directly or
indirectly, would or might justify any insurance carrier in canceling or
increasing the premium on the fire and extended coverage insurance policy
maintained by Landlord on the Building or contents, and if any increase results
from any act of Tenant, then Tenant shall pay such increase promptly upon demand
therefor by Landlord.

 

ARTICLE 13

 

ACCESS BY LANDLORD

 

Landlord, its employees, contractors, agents, and representatives, shall have
the right (and Landlord, for itself and such persons and firms, hereby reserves
the right) to enter the Premises at all hours (a) to inspect; clean, maintain,
repair, replace or alter the Premises or the Building, (b) to show the Premises
to prospective purchasers (or, during the last twelve (12) months of the Term,
to prospective tenants), (c) to determine whether Tenant is performing its
obligations hereunder and, if it is not, to perform same at Landlord’s option
and Tenant’s expense, or (d) for any other purpose deemed reasonable by
Landlord. In an emergency, Landlord (and such persons and firms) may use any
means to open any door into or in the Premises without any liability therefor,
Entry into the Premises by Landlord or any other person or firm named in the
first sentence of this Article 13 for any purpose permitted herein shall not
constitute a trespass or an eviction (constructive or otherwise), or entitle
Tenant to any abatement or reduction of Rent, or constitute grounds for any
claim (and Tenant hereby waives any claim) for damages for any injury to or
interference with Tenant’s business, for loss of occupancy or quiet enjoyment,
or for consequential damages.

 

ARTICLE 14

 

CONDEMNATION

 

If all of the Complex is Taken, or if so much of the Complex is Taken that, in
Landlord’s opinion, the remainder cannot be restored to an economically viable,
quality office building, or if the awards payable to Landlord as a result of any
Taking are, in Landlord’s opinion, inadequate to restore the remainder to an
economically viable, quality office building, Landlord may, at its election,
exercisable by the giving of written notice to Tenant within sixty (60) days
after the date of the Taking, terminate this Lease as of the date of Taking or
the date Tenant is deprived of possession of the Premises (whichever is later).
If this Lease is not terminated as a result of a Taking, Landlord shall restore
the Premises remaining after the Taking to a Building Standard condition. During
the period of restoration, Base Rent shall be abated to the extent the Premises
are rendered untenantable and, after the period of restoration, Base Rent and
Tenant’s Share shall be reduced in the proportion that the area of the Premises
Taken or otherwise rendered untenantable bears to the area of the Premises just
prior to the Taking. If any portion of Base Rent is abated under this Article
14, Landlord may elect to extend the expiration date of the Term for the period
of the abatement. All awards, proceeds, compensation or other payments from or
with respect to any Taking of the Complex or any portion thereof shall belong to
Landlord, and Tenant hereby assigns to Landlord all of its right, title,
interest and claim to same. Whether or not this Lease is terminated as a

 

-11-



--------------------------------------------------------------------------------

consequence of a Taking, all damages or compensation awarded for a partial or
total Taking, including any award for severance damage and any sums compensating
for diminution in the value of or deprivation of the leasehold estate under this
Lease, shall be the sole and exclusive property of Landlord. Tenant may assert a
claim for and recover from the condemning authority, but not from Landlord, such
compensation as may be awarded on account of Tenant’s moving and relocation
expenses, and depreciation to and loss of Tenant’s moveable personal property.
Tenant shall have no claim against Landlord for the occurrence of any Taking, or
for the termination of this Lease or a reduction in the Premises as a result of
any Taking.

 

ARTICLE 15

 

CASUALTY

 

15.1 General. Tenant shall give prompt written notice to Landlord of any
casualty to the Complex of which Tenant is aware and any casualty to the
Premises. If the Complex or the Premises are totally destroyed, or if the
Complex or the Premises are partially destroyed but in Landlord’s opinion they
cannot be restored to an economically viable, quality office building, or if the
insurance proceeds payable to Landlord as a result of any casually are, in
Landlord’s opinion, inadequate to restore the portion remaining to an
economically viable, quality office building, Landlord may, at its election
exercisable by the giving of written notice to Tenant within sixty (60) days
after the casualty, terminate this Lease as of the date of the casualty or the
date Tenant is deprived of possession of the Premises (whichever is later). If
this Lease is not terminated as a result of a casualty, Landlord shall (subject
to Section 15.2) restore the Premises to a Building Standard condition. During
the period of restoration, Base Rent shall be abated to the extent the Premises
are rendered untenantable and, after the period of restoration, Base Rent and
Tenant’s Share shall be reduced in the proportion that the area of the Premises
remaining tenantable after the casualty bears to the area of the Premises just
prior to the casualty. If any portion of Base Rent is abated under this Section
15.1, Landlord may elect to extend the expiration date of the Term for the
period of the abatement. Except for abatement of Base Rent, if any, Tenant shall
have no claim against Landlord for any loss suffered by reason of any such
damage, destruction, repair or restoration, nor may Tenant terminate this lease
as the result of any statutory provision in effect on or after the date of this
Lease pertaining to the damage and destruction of the Premises or the Building.
The proceeds of all insurance carried by Tenant on Tenant’s furnishings, trade
fixtures, leasehold improvements, equipment, merchandise and other personal
property shall be held in trust by Tenant for the purpose of the repair and
replacement of the same. Landlord shall not be required to repair any damage to
or to make any restoration of any furnishings, trade fixtures, leasehold
improvements, equipment, merchandise and other personal property installed in
the Premises by Tenant or at the direct or indirect expense of Tenant.

 

15.2 Acts of Tenant. Notwithstanding any provisions of this Lease to the
contrary, if the Premises or the Complex are damaged or destroyed as a result of
a casualty arising from the acts or omissions of Tenant, or any of Tenant’s
officers, directors, shareholders, partners, employees, contractors, agents,
invitees or representatives, (a) Tenant’s obligation to pay Rent and to perform
its other obligations under this Lease shall not be abated, reduced or altered
in any manner,

 

-12-



--------------------------------------------------------------------------------

(b) Landlord shall not he obligated to repair or restore the Premises or the
Complex, and (c) subject to Section 17.2, Tenant shall be obligated, at Tenant’s
cost, to repair and to restore the Premises or the Complex to the condition they
were in just prior to the damage or destruction under the direction and
supervision of, and to the satisfaction of, Landlord and any Landlord’s
Mortgagee.

 

ARTICLE 16

 

SUBORDINATION AND ATTORNMENT

 

16.1 General. This Lease, Tenant’s leasehold estate created hereby, and all
Tenant’s rights, titles and interests hereunder and in and to the Premises are
subject and subordinate to any Mortgage presently existing or hereafter placed
upon all or any portion of the Complex. However, Landlord and Landlord’s
Mortgagee may, at any time upon the giving of written notice to Tenant and
without any compensation or consideration being payable to Tenant, make this
Lease, and the aforesaid leasehold estate and rights, titles and interests,
superior to any Mortgage. Upon the written request by Landlord or by Landlord’s
Mortgagee to Tenant, and within five (5) days of the date of such request, and
without any compensation or consideration being payable to Tenant, Tenant shall
execute, have acknowledged and deliver a recordable instrument confirming that
this Lease, Tenant’s leasehold estate in the Premises and all of Tenant’s
rights, titles and interests hereunder are subject and subordinate (or, at the
election of Landlord or Landlord’s Mortgagee, superior) to the Mortgage
benefiting Landlord’s Mortgagee.

 

16.2 Attornment. Upon the written request of any person or party succeeding to
the interest of Landlord under this Lease, Tenant shall automatically become the
tenant of and attorn to such successor in interest without any change in any of
the terms of this Lease. No successor in interest shall be (a) bound by any
payment of Rent for more than one month in advance, except payments of security
for the performance by Tenant of Tenant’s obligations under this Lease, or (b)
subject to any offset, defense or damages arising out of a default or any
obligations of any preceding Landlord. Neither Landlord’s Mortgagee nor its
successor in interest shall be bound by any amendment of this Lease entered into
after Tenant has been given written notice of the name and address of Landlord’s
Mortgagee and without the written consent of Landlord’s Mortgagee or such
successor in interest. The subordination, attornment and mortgagee protection
clauses of this Article 16 shall be self-operative and no further instruments of
subordination attornment or mortgagee protection need be required by any
Landlord’s Mortgagee or successor in interest thereto. Nevertheless, upon the
written request therefor and without any compensation or consideration being
payable to Tenant, Tenant agrees to execute, have acknowledged and deliver such
instruments as may be requested to confirm the same. Tenant shall from time to
time, if so requested by Landlord and if doing so will not materially and
adversely affect Tenant’s economic interests under this Lease, join with
Landlord in amending this Lease so as to meet the needs or requirements of any
lender that is considering making or that has made a loan secured by all or any
portion of the Complex.

 

-13-



--------------------------------------------------------------------------------

ARTICLE 17

 

INSURANCE

 

17.1 General. Tenant shall obtain and maintain throughout the Term the following
policies of insurance:

 

(a) Commercial general liability insurance with a combined single limit for
bodily injury and property damage of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000.00) aggregate,
including, without limitation, contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in Article 18.

 

(b) Hazard insurance with special causes of loss, including theft coverage,
insuring against fire, extended coverage risks, vandalism and malicious
mischief, and including boiler and sprinkler leakage coverage, in an amount
equal to the full replacement cost (without deduction for depreciation) of all
furnishings, trade fixtures, leasehold improvements, equipment, merchandise and
other personal property from time to time situated in or on the Premises.

 

(c) Worker’s compensation insurance satisfying Tenant’s obligations under the
worker’s compensation laws of the State of Utah.

 

(d) Such other policy or policies of insurance as Landlord may reasonably
require or as Landlord is then requiring from one or more other tenants in the
Building.

 

Such minimum limits shall in no event limit the liability of Tenant under this
Lease. Such liability insurance shall name Landlord, and any other person
specified from time to time by Landlord, as an additional insured; such property
insurance shall name Landlord as a loss payee as Landlord’s interests may
appear; and both such liability and property insurance shall be with companies
acceptable to Landlord, having a rating of not less than A:XII in the most
recent issue of Best’s Key Rating Guide, Property-Casualty. All liability
policies maintained by Tenant shall contain a provision that Landlord and any
other additional insured, although named as an insured, shall nevertheless be
entitled to recover under such policies for any loss sustained by Landlord and
Landlord’s agents and employees as a result of the acts or omissions of Tenant.
Tenant shall furnish Landlord with certificates of coverage. No such policy
shall be cancelable or subject to reduction of coverage or other modification
except after thirty (30) days’ prior written notice to Landlord by the insurer.
All such policies shall be written as primary policies, not contributing with
and not in excess of the coverage which Landlord may carry, and shall only be
subject to such deductibles as may be approved in writing in advance by
Landlord. Tenant shall, at least ten (10) days prior to the expiration of such
policies, furnish Landlord with renewals of, or binders for, such policies.
Landlord and Tenant waive all rights to recover against each other, against any
other tenant or occupant of the Complex, and against the officers, directors,
shareholders, partners, joint venturers, employees, agents, customers, invitees
or business visitors of each other, or of any other tenant or occupant of the
Building, for any loss or damage arising from any cause covered by any insurance
carried by the waiving party, to the extent that such loss or damage is actually
covered. Tenant shall cause all other occupants of the Premises claiming by,
through or under Tenant to execute and deliver to Landlord a waiver of claims
similar to the waiver contained in this Section and to obtain such waiver of
subrogation rights endorsements. Any Landlord’s Mortgagee may, at Landlord’s
option, be afforded coverage under any policy required to be secured by Tenant
under this Lease by use of a mortgagee’s endorsement to the policy concerned.

 

-14-



--------------------------------------------------------------------------------

17.2 Waiver of Subrogation. Landlord hereby waives all claims, rights of
recovery and causes of action that Landlord or any party claiming by, through or
under Landlord may now or hereafter have by subrogation or otherwise against
Tenant or against any of Tenant’s officers, directors, shareholders, members,
partners or employees for any loss or damage that may occur to the Complex, the
Premises, Tenant’s improvements or any of the contents of any of the foregoing
by reason of fire or other casualty, or by reason of my other cause except floss
negligence, willful misconduct, or the failure by Tenant to observe any of
Tenant’s obligations under this Lease (thus including simple negligence of the
Tenant or Tenant’s officers, directors, shareholders, members, partners or
employees), that could have been insured against under the terms of the standard
fire and extended coverage insurance policies available in the state where the
Complex is located at the time of the casualty; provided, however, that the
waiver set forth in this Section 17.2 shall not apply to any deductibles on
insurance policies carried by Landlord or to any coinsurance penalty which
Landlord might sustain. Tenant hereby waives all claims, rights of recovery and
causes of action that Tenant or any party claiming by, through or under Tenant
may now or hereafter have by subrogation or otherwise against Landlord or
against any of Landlord’s officers, directors, members, shareholders, members,
partners or employees for any loss or damage that may occur to the Complex, the
Premises, Tenant’s improvements or any of the contents of any of the foregoing
by reason of fire or other casualty, or by reason of any other cause except
gross negligence or willful misconduct (thus including simple negligence of the
Landlord or Landlord’s officers, directors, shareholders, members, partners or
employees), that could have been insured against under the terms of the fire and
extended coverage insurance policies required to be obtained and maintained
under Section 17.1. Landlord and Tenant shall cause an endorsement to be issued
to their respective insurance policies recognizing this waiver of subrogation.

 

ARTICLE 18

 

TENANT’S INDEMNITY

 

Subject to Section 17.2, Tenant shall defend, indemnify and hold harmless
Landlord and Landlord’s officers, directors, shareholders, members, partners and
employees from and against liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs, expenses and disbursements (including court costs
and reasonable attorneys’ fees) resulting from any injuries to or death of any
person or damage to any property occurring during the Term in or about the
Premises.

 

ARTICLE 19

 

THIRD PARTIES: ACTS OF FORCE MAJEURE

 

Landlord shall have no liability to Tenant, or to Tenant’s officers, directors,
shareholders, partners, employees, agents, contractors or invitees, for bodily
injury, death, property damage, business interruption, loss of profits, loss of
trade secrets or other tenant or such other direct or consequential damages
occasioned by (a) the acts or omissions of any other tenant’s officers,
directors, shareholders, partners, employees agents, contractors or other
invitees within the Complex, (b) Force Majeure, (c) vandalism, theft, burglary
and other criminal acts (other than those committed by Landlord and its
employees), (d) water leakage, or (e) the repair, replacement, maintenance,
damage, destruction or relocation of the Premises.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 20

 

SECURITY INTEREST

 

As security for Tenant’s payment of Rent and performance of all of its other
obligations under this Lease, Tenant hereby grants to Landlord a security
interest in all property of Tenant now or hereafter placed in the Premises.
Landlord, as secured party, shall be entitled to all of the rights, remedies and
recourse afforded to a secured party under the Utah Uniform Commercial Code,
which rights, remedies and recourse shall be cumulative of all other rights,
remedies, recourse, liens and security interests afforded Landlord by law,
equity or this Lease. Contemporaneously with the execution of this Lease, Tenant
shall execute and deliver, as debtor, promptly upon request and without any
compensation or consideration being payable to Tenant, such additional financing
statement or statements as Landlord may request. However, Landlord may at any
time file a copy of this Lease as a financing statement.

 

ARTICLE 21

 

CONTROL OF COMMON AREAS

 

Landlord shall have the exclusive control over the Common Areas. Landlord may,
from time to time, create different Common Areas, close or otherwise modify the
Common Areas, and modify the Building Rules and Regulations with respect
thereto.

 

ARTICLE 22

 

RIGHT TO RELOCATE

 

Landlord retains the right and power, to be exercised reasonably and at
Landlord’s expense, to relocate Tenant within the Building in space which is
comparable in size to the Premises and is suited to Tenant’s use. Instances when
the exercise of Landlord’s right and power to relocate Tenant shall be deemed
reasonable include, but shall not be limited to, instances where Landlord
desires to consolidate the rentable area in the Building to provide Landlord’s
services more efficiently, or to provide contiguous vacant space for a
prospective tenant. Landlord shall not be liable to Tenant for any claims
arising in connection with a relocation permitted under this Article 22.

 

ARTICLE 23

 

QUIET ENJOYMENT

 

Provided Tenant has performed all its obligations under this Lease, Tenant shall
and may peaceably and quietly have, hold, occupy, use and enjoy the Premises
during the Term subject to the provisions of this Lease. Landlord shall warrant
and forever defend Tenant’s right to occupancy of the Premises against the
claims of any and all persons whosoever lawfully claiming the same or any part
thereof, by, through or under Landlord, but not otherwise, subject to the
provisions of this lease.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 24

 

DEFAULT BY TENANT

 

24.1 Events of Default. Each of the following occurrences shall constitute Event
of Default (herein so called):

 

(a) The failure of Tenant to pay Rent as and when due hereunder and continuance
of such failure for a period of three days after written notice from Landlord to
Tenant specifying the failure; provided, however, after Landlord has given
Tenant written notice pursuant to this Section 24.l(a) on two separate
occasions, Landlord shall not be required to give Tenant any further notice
under this Section 24.l(a);

 

(b) The failure of Tenant to perform, comply with or observe any other
agreement, obligation or undertaking of Tenant, or any other term, condition or
provision in this Lease, and the continuance of such failure for a period of ten
(10) days after written notice from Landlord to Tenant specifying the failure;

 

(c) The abandonment of the Premises by Tenant or the failure of Tenant to occupy
the Premises or any significant portion thereof;

 

(d) The filing of a petition by or against Tenant (the term “Tenant” also
meaning, for the purpose of this Section 24.l(d), any guarantor of the named
Tenant’s obligations hereunder) (1) in any bankruptcy or other insolvency
proceeding, (2) seeking any relief under the Bankruptcy Code or any similar
debtor relief law, (3) for the appointment of a liquidator or receiver for all
or substantially all of Tenant’s property or for Tenant’s interest in this
Lease, or (4) to reorganize or modify Tenant’s capital structure; and

 

(e) The admission by Tenant in writing that it cannot meet its obligations as
they become due or the making by Tenant of an assignment for the benefit of its
creditors.

 

24.2 Remedies of Landlord. Upon any Event of Default, Landlord may, at
Landlord’s option and in addition to all other rights, remedies and recourse
afforded Landlord hereunder or by law or equity, of an one or more of the
following:

 

(a) At Landlord’s option and without waiving any default by Tenant, Landlord
shall have the right to continue this Lease in full force and effect and to
collect all Base Rent, Additional Rent, and any other amounts to be paid by
Tenant under this Lease as and when due. During any period that Tenant is in
default, Landlord shall have the right, pursuant to legal proceedings or
pursuant to any notice provided for by law, to enter and take possession of the
Premises, without terminating this Lease, for the purpose of reletting the
Premises or any part thereof and making any alterations and repairs that may be
necessary or desirable in connection with

 

-17-



--------------------------------------------------------------------------------

such reletting. Any such reletting or relettings may be for such term or terms
(including periods that exceed the balance of the term of this Lease), and upon
such other terms, covenants and conditions as Landlord may in Landlord’s sole
discretion deem advisable. If the rent or rents received during any month and
applied as provided above shall be insufficient to cover all such amounts
including the Base Rent and any other amounts to be paid by Tenant pursuant to
this Lease for such month, Tenant shall pay to Landlord any deficiency; such
deficiencies shall be calculated and paid monthly. No entry or taking possession
of the Premises by Landlord shall be construed as an election by Landlord to
terminate this Lease, unless Landlord gives written notice of such election to
Tenant or unless such termination shall be decreed by a court of competent
jurisdiction. Notwithstanding any reletting by Landlord without termination,
Landlord may at any time thereafter terminate this Lease for such previous
default by giving written notice thereof to Tenant.

 

(b) Terminate Tenant’s right to possession by notice to Tenant, in which case
this Lease shall terminate and Tenant shall immediately surrender possession of
the Premises to Landlord. In such event Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant’s default,
including without limitation the following: (1) all unpaid Rent which has been
earned at the time of such termination plus (2) the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that is proved could have been reasonably
avoided; plus (3) my other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or in addition to or in lieu of the foregoing such damages as
may be permitted from time to time under applicable State law. Upon any such
re-entry Landlord shall have the right to make any reasonable repairs,
alterations or modifications to the Premises, which Landlord in Landlord’s sole
discretion deems reasonable and necessary.

 

(c) If an Event of Default specified in Section 24.1(c) occurs, Landlord may
remove and store any property that remains on the Premises and, if Tenant does
not claim such property within ten (10) days after Landlord has delivered to
Tenant notice of such storage, Landlord may appropriate, sell, destroy or
otherwise dispose of the property in question without notice to Tenant or any
other person, and without an obligation to account for such property.

 

24.3 Payment by Tenant. Upon any Event of Default, Tenant shall also pay to
Landlord all costs and expenses incurred by Landlord, including court costs and
reasonable attorneys’ fees, in (a) retaking or otherwise obtaining possession of
the Premises, (b) removing and storing Tenant’s or an other occupant’s property,
(c) repairing, restoring, altering, remodeling or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, (d) reletting all or in
part of the Premises, (e) paying or performing the underlying obligation which
Tenant failed to pay or perform, and (f) enforcing any of Landlord’s rights,
remedies of recourse arising as a consequence of the Event of Default.

 

24.4 Reletting. Upon termination of this Lease or upon termination of Tenant’s
right to possession of the Premises, Landlord shall use reasonable efforts to
relet the Premises on such terms and conditions as Landlord in its sole
discretion may determine (including a term different than the Term, rental
concession, and alterations to and improvements of the Premises); however,
Landlord

 

-18-



--------------------------------------------------------------------------------

shall not be obligated to relet the Premises before leasing other portions of
the Building. Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished because of Landlord’s failure to relet the Premises or
collect rent due with respect to such reletting. If Landlord relets the
Premises, rent Landlord receives from such reletting shall be applied to the
payment of: first, any indebtedness from Tenant to Landlord other than Rent (if
any); second, all costs, including for maintenance and alterations, incurred by
Landlord in reletting; and third, Rent due and unpaid. In no event shall Tenant
be entitled to the excess of any rent obtained by reletting over the Rent herein
reserved.

 

24.5 Landlord’s Right to Pay or Perform. Upon an Event of Default, Landlord may,
but without obligation to do so and without thereby waiving or curing such Event
of Default, pay or perform the underlying obligation for the account of Tenant,
and enter the Premises and expend the Security Deposit, if any, and any other
sums for such purpose.

 

24.6 No Waiver: No Implied Surrender. Provisions of this Lease may only be
waived by the party entitled to the benefit of the provision evidencing the
waiver in writing. Thus, neither the acceptance of Rent by Landlord following an
Event of Default (whether known to Landlord or not), nor any other custom, or
practice followed in connection with this Lease, shall constitute a waiver by
Landlord of such Event of Default or an other Event of Default. Further, the
failure by Landlord to complain of any action or inaction by Tenant, or to
assert that any action or inaction by Tenant constitutes (or would constitute,
with the giving of notice and the passage of time) an Event of Default,
regardless of how long such failure continues, shall not extinguish, waive or in
any way diminish the rights, remedies and recourse of Landlord with respect to
such action or inaction. No waiver by Landlord of any provision of this Lease or
of any breach by Tenant of any obligation of Tenant hereunder shall be deemed to
be a waiver of any other provisions hereof, or of any subsequent breach by
Tenant of the same or any other provision hereof. Landlord’s consent to any act
by Tenant requiring Landlord’s consent shall not be deemed to render unnecessary
the obtaining of Landlord’s consent to any subsequent act of Tenant. No act or
omission by Landlord (other than Landlord’s execution of a document
acknowledging such surrender) or Landlord’s agents, including the delivery of
the keys to the Premises, shall constitute an acceptance of a surrender of the
Premises.

 

ARTICLE 25

 

DEFAULT BY LANDLORD

 

Landlord shall not be in default under this Lease, and Tenant shall not be
entitled to exercise any right, remedy or recourse against Landlord or otherwise
as a consequence of any alleged default by Landlord under this Lease, unless
Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after Tenant gives Landlord and
(provided that Tenant shall have been giving the name and address of Landlord’s
Mortgagee) Landlord’s Mortgagee written notice thereof specifying, with
reasonable particularity, the nature of Landlord’s failure. If, however, the
failure cannot reasonably be cured within the thirty (30) day period, Landlord
shall not be in default hereunder if Landlord or Landlord’s Mortgagee commences
to cure the failure within

 

-19-



--------------------------------------------------------------------------------

the thirty (30) days and thereafter pursues the curing of same diligently to
completion. If Tenant recovers a money judgement against Landlord for Landlord’s
default of its obligations hereunder or otherwise, the judgement shall be
limited to Tenant’s actual direct, but no consequential, damages therefor and
shall be satisfied only out of the interest of Landlord in the Complex as the
same may then be encumbered, and Landlord shall not otherwise be liable for any
deficiency. In no event shall Tenant have the right to levy execution against
any property of Landlord other than its interest in the Complex. The foregoing
shall not limit any right that Tenant might have to obtain specific performance
of Landlord’s obligations hereunder.

 

ARTICLE 26

 

RIGHT OF RE-ENTRY

 

Upon the expiration or termination of the Term for whatever cause, or upon the
exercise by Landlord of its right to re-enter the Premises without terminating
this Lease, Tenant shall immediately, quietly and peaceably surrender to
Landlord possession of the Premises in “broom clean” and good order, condition
and repair, except only for ordinary wear and tear, damage by casualty not
covered by Section 15.2 and repairs to be made by Landlord pursuant to Section
15.1. If Tenant is in default under this Lease, Landlord shall have a lien on
such personal property, trade fixtures and other property as set forth in
Section 38-3-1, et seq., of the Utah Code Ann. (Or any replacement provision).
Landlord may require Tenant to remove any personal property, trade fixtures,
other property, alterations, additions and improvements made to the Premises by
Tenant or by Landlord for Tenant, and to restore the Premises to their condition
on the date of this Lease. All personal property, trade fixtures and other
property of Tenant not removed from the Premises on the abandonment of the
Premises or on the expiration of the Term or sooner termination of this Lease
for any cause shall conclusively be deemed to have been abandoned and may be
appropriated, sold, stored, destroyed or otherwise disposed of by Landlord
without notice to, and without any obligation to account to, Tenant or any other
person. Tenant shall pay to Landlord all expenses incurred in connection with
the disposition of such property in excess of any amount received by Landlord
from such disposition. Tenant shall not be released from Tenant’s obligations
under this Lease in connection with surrender of the Premises until Landlord has
inspected the Premises and delivered to Tenant a written release. While Tenant
remains in possession of the Premises after such expiration, termination or
exercise by Landlord of its re-entry right, Tenant shall be deemed to be
occupying the Premises as a tenant-at-sufferance, subject to all of the
obligations of Tenant under this Lease, except that the daily Rent shall be
twice the per-day Rent in effect immediately before such expiration, termination
or exercise by Landlord. No such holding over shall extend the Term. If Tenant
fails to surrender possession of the Premises in the condition herein required,
Landlord may, at Tenant’s expense, restore the Premises to such condition.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 27

 

GENERAL PROVISIONS

 

27.1 Independent Obligations; No Offset. The obligations of Tenant to pay Rent
and to perform the other undertakings of Tenant hereunder constitute independent
unconditional obligations to be performed at the times specified hereunder,
regardless of any breach or default by Landlord hereunder. Tenant shall have no
right, and Tenant hereby waives and relinquishes all rights which Tenant might
otherwise have, to claim any nature of lien against the Complex or to withhold,
deduct form or offset against any Rent or other sums to be paid to Landlord by
Tenant.

 

27.2 Time of Essence. Time is of the essence with respect to each date or time
specified in this Lease by which an event is to occur.

 

27.3 Applicable Law. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF UTAH. ALL MONETARY AND OTHER OBLIGATIONS OF
LANDLORD AND TENANT ARE PERFORMABLE IN THE COUNTY WHERE THE COMPLEX IS LOCATED.

 

27.4 Assignment by Landlord. Landlord shall have the right to assign, in whole
or in part, any or all, of its rights, titles or interests in and to the Complex
or this Lease and, upon any such assignment, Landlord shall be relieved of all
unaccrued liabilities and obligations hereunder to the extent of the interest so
assigned.

 

27.5 Estoppel Certificates; Financial Statements. Tenant shall, from time to
time and within ten (10) days of written request from either Landlord or
Landlord’s Mortgagee, and without compensation or consideration execute, have
acknowledged and deliver a certificate setting forth the following: (a) a
ratification of this Lease; (b) the Commencement Date and expiration date; (c)
that this Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writing as shall be stated); (d) that
this Lease, as modified, supplemented or amended (if such is the case)
constitutes the complete agreement between Landlord and Tenant with respect to
the Premises, the Building, and the Complex and that Tenant does not hold an
option to purchase the Complex or any interest therein, (e) that all conditions
under this Lease to be performed by Landlord have been satisfied or, in the
alternative, those claimed by Tenant to be unsatisfied; (f) that no defenses or
offsets exist against the enforcement of this Lease by Landlord or, in the
alternative, those claimed by Tenant to exist; (g) whether within the knowledge
of Tenant there are any existing breaches or defaults by Landlord hereunder and,
if so, stating the defaults with reasonable particularity; (h) the amount of
advance Rent, if any (or none if such is the case), paid by Tenant; (i) the date
to which Rent has been paid; (j) the amount of the Security Deposit, if any; and
(k) such other information as Landlord or Landlord’s Mortgagee may request.
Landlord’s Mortgagee and purchasers from either Landlord’s Mortgagee or Landlord
shall be entitled to rely on any estoppel certificate executed by Tenant. Tenant
shall, within ten (10) days after Landlord’s request, furnish to Landlord
current financial statements for Tenant, prepared in accordance with generally
accepted accounting principles consistently applied and certified by Tenant to
be true and correct.

 

27.6 Signs, Building Name and Building Address. Landlord may, from time to time
at its discretion, maintain any and all signs anywhere in the Complex, and may
change the name and street address of the Complex. Tenant shall not use the name
of the Building for any purpose other than as the address of the building for
the business to be conducted by Tenant from the Premises.

 

-21-



--------------------------------------------------------------------------------

27.7 Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall either be mailed by first class United States
mail, postage prepaid, registered or certified with return receipt requested,
and addressed as set forth in this Section 27.7, or delivered in person to the
intended addressee, or sent by prepaid telegram, cable or telex followed by a
confirmatory letter. Notice mailed in the aforesaid manner shall become
effective three (3) business days after deposit; notice given in any other
manner, and any notice given to Landlord, shall be effective only upon receipt
by the intended addressee. For the purposes of notice, the address of (a)
Landlord shall be at the Building manager’s office at the Building, and (b)
Tenant shall be, prior to the Commencement Date, the address recited on the
signature page hereof, and after the Commencement Date, the Premises. Each party
shall have the continuing right to change its address for notice hereunder by
the giving of fifteen (15) days’ prior written notice to the other party in
accordance with this Section 27.7.

 

27.8 Entire Agreement, Amendment and Binding Effect. This Lease constitutes the
entire agreement between Landlord and Tenant relating to the subject matter
hereof, and all prior agreements relative hereto which are not contained herein
are terminated. This Lease may be amended only by a written document duly
executed by Landlord and Tenant (and, if a Mortgage is then in effect, by the
Landlord’s Mortgagee entitled to the benefits thereof), and any alleged
amendment which is not so documented shall not be effective as to either party.
The provision or this Lease shall be binding upon and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors and
assigns; provided, however, that this Section 27.8 shall not negate, diminish or
alter the restrictions on Transfer applicable to Tenant set forth elsewhere in
this Lease.

 

27.9 Severability. This Lease is intended to be performed in accordance with and
only to the extent permitted by all Legal Requirements. If any provision of this
Lease or the application thereof to any person or circumstances shall, for any
reason and to any extent, be invalid or unenforceable, but the extent of the
invalidity or unenforceability does not destroy the basis of the bargain between
the parties as contained herein, the remainder of this Lease and the application
of such provision to other persons or circumstances shall not be affected
thereby, but rather shall be enforced to the greatest extent permitted by law.

 

27.10 Number and Gender, Captions and References. As the context of this Lease
may require, pronouns shall include natural persons and legal entities of every
kind and character, the singular number shall include the plural, and the neuter
shall include the masculine and the feminine gender. Section headings in this
Lease are for convenience of reference only and are not intended, to any extent
and for any purpose, to limit or define any section hereof. Whenever the terms
“hereof,” “hereby,” “herein,” “hereunder,” or words of similar import are used
in this Lease, they shall be construed as referring to this Lease in its
entirety rather than to a particular section or provision, unless the context
specifically indicates to the contrary. Any reference to a particular “Section”
shall be construed as referring to the indicated section of this Lease.

 

27.11 Attorney’s Fees. In the event either party commences a legal proceeding to
enforce an of the terms of this Lease, the prevailing party in such action shall
have the right to recover

 

-22-



--------------------------------------------------------------------------------

reasonable attorney’s fees and costs from the other party, to be fixed by the
court in the same action. “Legal proceedings” includes appeals from a lower
court judgement as well as proceedings in the Federal Bankruptcy Court
(“Bankruptcy Court”), whether or not they are adversary proceedings or contested
matters. The “prevailing party” (a) as used in the context of proceedings in the
Bankruptcy Court means the prevailing party in an adversary proceeding or
contested matter, or in other actions taken by the non-bankrupt party which are
reasonably necessary to protect its rights under this Lease, and (b) as used in
the context of proceedings in any court other than the Bankruptcy Court, means
the party that prevails in obtaining a remedy or relief which most nearly
reflects the remedy or relief which the party sought; so that, for example, the
prevailing party may be a party which is ordered to pay One Hundred Dollars
($100) where the obligation to pay Eighty Dollars ($80) was undisputed and the
claiming party alleged that it was entitled to One Thousand Dollars ($1,000).

 

27.12 Brokers. Tenant and Landlord hereby warrant and represent unto the other
that it has not incurred or authorized any brokerage commission, finder’s fees
or similar payments in connection with this Lease. Each party shall defend,
indemnify and hold the other harmless from and against any claim for brokerage
commission, finder’s fees or similar payment arising by virtue of authorization
of such party, or any Affiliate of such party, in connection with this Lease.

 

27.13 Interest on Tenant’s Obligations. Any amount due from Tenant to Landlord
which is not paid when due shall bear interest at the lesser of eighteen percept
(18%) per annum or the maximum rate allowed by law from the date such payment is
due until paid, but the payment of such interest shall not excuse or cure the
default in payment.

 

27.14 Authority. The person executing this Lease on behalf of Tenant personally
warrants and represents to landlord that (a) Tenant is a duly organized and
existing legal entity, in good standing in the State of Utah, (b) Tenant has
full right and authority to execute, deliver and perform this Lease, (c) the
person executing this Lease on behalf of Tenant was authorized to do so, and (d)
upon request of Landlord, such person will deliver to Landlord satisfactory
evidence of his or her authority to execute this Lease on behalf of Tenant.

 

27.15 Recording. Neither this Lease (including any Exhibit hereto) nor any
memorandum hereto shall be recorded without the prior written consent of
Landlord.

 

27.16 Exhibits. All Exhibits and written addenda hereto are incorporated herein
for any and all purposes.

 

27.17 Multiple Counterparts. This Lease may be executed in two or more
counterparts, each of which shall he an original, but all of which shall
constitute but one instrument.

 

27.18 Miscellaneous. Any guaranty delivered in connection with this Lease is an
integral part of this Lease and constitutes consideration given to Landlord to
enter into this ease. No amendment to this Lease shall be binding on Landlord or
Tenant unless reduced to writing and signed by both parties. Each provision to
be performed by Tenant shall be construed to be both a covenant and a condition.
Venue on any action arising out of this Lease shall be proper only in the
District Court of Utah County, State of Utah. Landlord and Tenant waive trial by
jury in any action,

 

-23-



--------------------------------------------------------------------------------

proceeding or counterclaim brought by either of them against the other on all
matters arising out of this Lease or the use and occupancy of the Premises. The
submission of this Lease to Tenant is not an offer to lease the Premises for
Tenant. Landlord shall not be bound to Tenant until Tenant has duly executed and
delivered duplicate original copies of this Lease to Landlord and Landlord has
duly executed and delivered one of those duplicate original copies to Tenant.

 

EXECUTED as of the date and year above first written.

 

TENANT ACKNOWLEDGES THAT LANDLORD HAS MADE NO WARRANTIES TO TENANT AS TO THE
CONDITION OF THE PREMISES, EITHER EXPRESS OR IMPLIED, AND LANDLORD AND TENANT
EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR
TENANT’S INTENDED COMMERCIAL PURPOSE, AND TENANT’S OBLIGATION TO PAY RENT
HEREUNDER IS NOT DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE
BY LANDLORD OF ITS OBLIGATIONS HEREUNDER, AND TENANT SHALL CONTINUE TO PAY THE
RENT, WITHOUT ABATEMENT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN), SET OFF
OR DEDUCTION, NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR
OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.

 

-24-



--------------------------------------------------------------------------------

TENANT: Raser Technologies, Inc.,

a Utah corporation

BY:  

/s/ William Dwyer

--------------------------------------------------------------------------------

TITLE:   CFO NAME:   William Dwyer DATE:   May 19, 2005 ADDRESS:   5152 North
Edgewood Drive     Suite 375     Provo, Utah 84604

LANDLORD: EsNET PROPERTIES, L.C.,

a Utah limited liability company

BY:  

/s/ Kevin Flanagan

--------------------------------------------------------------------------------

TITLE:   CFO NAME:   Kevin Flanagan DATE:   May 6, 2005 ADDRESS:   5152 North
Edgewood Drive     Suite 350     Provo, Utah 84604

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A

 

GLOSSARY OF DEFINED TERMS

 

1. “Addendum” shall mean the Addendum, if any, attached to this Lease.

 

2. “Affiliate” shall mean a person or party who or which controls, is controlled
by or is under common control with, another person or party.

 

3. “Building” shall mean that certain three-floor office building and garage
structure (if any) constructed on the Land, the street address of which is 5152
North Edgewood Drive, Provo, Utah 84604. The term “Building” shall include all
fixtures and appurtenances in and to the aforesaid structure, including
specifically but without limitation all above-grade walkways and all electrical,
mechanical, plumbing, security, elevator, boiler, HVAC, telephone, water, gas,
storm sewer, sanitary sewer, and all other utility systems and connections, all
life support systems, sprinklers, smoke detection and other fire protection
systems, and all equipment, machinery, shafts, flues, piping, wiring, ducts,
duct work, panels, instrumentation and other appurtenances relating thereto.

 

4. “Building Operating Hours” shall mean 7:00 a.m. to 6:00 p.m. Monday through
Friday, exclusive of Sundays and Holidays.

 

5. “Building Rules and Regulations” shall mean the rules and regulations
governing the Complex promulgated by Landlord from time to time. The current
Building Rules and Regulations maintained by Landlord are attached as Exhibit D
hereto.

 

6. “Building Standard”, when applied to an item, shall mean such item as has
been designated by Landlord (orally or in writing) as generally applicable
throughout the leased portions of the Building.

 

7. “Commencement Date” shall mean the date of the commencement of the Term as
determined pursuant to Section 6.3.

 

8. “Common Areas” shall mean all, areas and facilities within the Complex which
have been constructed and are being maintained by Landlord for the common,
general, nonexclusive use of all tenants in the Building, and shall include rest
rooms, lobbies, corridors, service areas, elevators, stairs and stairwells, the
Parking Facility, other parking areas, driveways, loading areas, ramps, walkways
and landscaped areas.

 

9. “Complex” shall mean the Land and all improvements thereon, including the
Building and the Parking Facility.

 

10. “Fiscal Year” shall mean the fiscal year (or portion thereof) of Landlord as
elapses during the Term. The Fiscal Year currently commences on January 1;
however, Landlord may change the Fiscal Year at any time or times.



--------------------------------------------------------------------------------

11. “Force Majeure” shall mean the occurrence of any event which hinders,
prevents or delays the performance by Landlord of any of its obligations
hereunder and which is beyond the reasonable control of Landlord.

 

12. “Holidays” shall mean (a) New Year’s Day, Good Friday, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day and Christmas Day, (b) other days
on which national or state banks located in the state where the Complex is
located must or may close for ordinary operations, and (c) other days which are
commonly observed as Holidays by the majority of tenants of the Building. If the
Holiday occurs on a Saturday or Sunday, the Friday preceding or the Monday
following may, at the Landlord’s discretion, be observed as a Holiday.

 

13. “HVAC” shall mean the heating, ventilation, and air conditioning systems in
the Building.

 

14. “Impositions” shall mean (a) all real estate, personal property, rental,
water, sewer, transit, use, occupancy, owners’ association and other taxes,
assessments, charges, excises and levies (including any interest, cost or
penalties with respect thereto), general and special, ordinary and
extraordinary, foreseen and unforeseen, of any kind and nature whatsoever which
are assessed, levied, charged or imposed upon or with respect to the Complex, or
any portion thereof, or the sidewalks, streets or alleyways adjacent thereto, or
the ownership, use, occupancy or enjoyment thereof (including but not limited to
mortgage taxes and other taxes and assessments passed on to Landlord by
Landlord’s Mortgagee), and (b) all charges for any easement, license, permit or
agreement maintained for the benefit of the Complex. “Impositions” shall not
include income taxes, estate and inheritance taxes, excess profit taxes,
franchise taxes, taxes imposed on or measured by the income of Landlord from the
operation of the Complex, and taxes imposed on account of the transfer of
ownership of the Complex or the Land. If any or all of the Impositions shall be
discontinued and, in substitution therefor, taxes, assessments, charges, excises
or impositions shall be assessed, levied, charged or imposed wholly or partially
on the Rents received or payable hereunder (a “Substitute Imposition”), then the
Substitute Imposition shall be deemed to be included within the term
“Impositions.”

 

15. “Land” shall mean the real property on which the Building is constructed and
which is further described in Exhibit E hereto.

 

16. “Landlord’s Mortgagee” shall mean the mortgagee of any mortgage, the
beneficiary of any deed of trust, the pledgee of any pledge, the secured party
of any security interest, the assignee of any assignment and the transferee of
any other instrument of transfer (including the ground lessor of any ground
lease on the Land) now or hereafter in existence on all or any portion of the
Complex, and their successors, assigns and purchasers. “Mortgage” shall mean any
such mortgage, deed or trust, pledge, security agreement, assignment or transfer
instrument, including all renewals, extension and rearrangements thereof and of
all debts secured thereby.

 

17. “Landlord’s Work” shall mean all improvements, components, assemblies,
installations, finish, labor, materials and services that Landlord is required
to furnish, install, perform, provide or apply to the Premises as specified in
the Work Letter.

 

-2-



--------------------------------------------------------------------------------

18. “Landlord’s Work Completion Date” shall mean earliest of (a) the date on
which Landlord substantially completes the Landlord’s Work and tenders
possession of the Premises to Tenant, (b) the date on which Landlord would have
substantially completed the Landlord’s Work and tendered possession of the
Premises to Tenant but for (1) the delay or failure of Tenant to furnish
information or other matters required in the Work Letter, (2) Tenant’s request
for changes in the plans or non-Building Standard items, or (3) any other action
or inaction of Tenant, or any person or firm employed or retained by Tenant, or
(c) the date on which Tenant takes possession of the Premises.

 

19. “Legal Requirements” shall mean any and all (a) judicial decisions, order,
injunctions, writs, statues, rulings, rules, regulations, promulgations,
directives, permits, certificates or ordinances of any governmental authority in
any way applicable to Tenant or the Complex, including but not limited to the
Building Rules and Regulations, zoning, environmental and utility conservation
matter, (b) requirements imposed on Landlord by any Landlord’s Mortgagee, (c)
insurance requirements, and (d) other documents, instruments or agreements
(written or oral) relating to the Complex or to which the Complex may be bound
or encumbered.

 

20. “Net Rentable Area” The initial “R/U Ratio” shall be equal to 1.1837% to
reflect a stipulated pro rata portion of the area covered by the lobbies,
corridors, restrooms, mechanical rooms, electrical rooms and telephone closets
of the Building.

 

21. “Net Usable Area” Landlord and Tenant hereby agree that the Net Rentable
Area of the Premises shall be Seven Thousand Five Hundred Ninety (7,590) square
feet and the Net Usable Area of the Premises shall be Six Thousand Four Hundred
Sixty-Nine (6,469) square feet.

 

22. “Operating Expenses” shall mean all costs and expenses which Landlord pays
or accrues by virtue of the ownership, use, management, leasing, maintenance,
service, operation, insurance or condition of the Complex during a particular
Fiscal Year or portion thereof as determined by Landlord or its certified public
accountant in accordance with generally accepted accounting principles.
“Operating Expenses” shall include, but shall not be limited to, the following
to the extent they relate to the Complex:

 

(a) all Impositions and other governmental changes;

 

(b) all insurance premiums charged for policies obtained by Landlord, which may
include without limitation, at Landlord’s election, (1) fire and extended
coverage insurance, including earthquake, windstorm, hail, explosion, riot,
strike, civil commotion, aircraft, vehicle and smoke insurance, (2) public
liability and property damage insurance, (3) elevator insurance, (4) workers’
compensation insurance for the employees covered by clause (h) below, (5)
boiler, machinery, sprinkler, water damage, legal liability, burglary, hold-up,
fidelity and pilferage insurance, (6) rental loss insurance, and (7) such other
insurance as Landlord may elect to obtain.

 

(c) all deductible amounts incurred in any Fiscal Year relating to an insurable
loss.

 

-3-



--------------------------------------------------------------------------------

(d) all maintenance, repair, replacement and painting cost;

 

(e) all janitorial, custodial, cleaning, washing, landscaping, landscape
maintenance, trash removal and pest control costs;

 

(f) all security cost;

 

(g) all electrical, energy monitoring, water, water treatment, gas, sewer,
telephone and other utility and utility-related charges;

 

(h) all wages. salaries, salary-burdens, employee benefits, payroll taxes,
Social Security and insurance for all persons engaged by Landlord or an
Affiliate of Landlord:

 

(i) all costs of leasing or purchasing supplies, tools, equipment and material;

 

(j) all management fees and other charges for management services (including
without limitation travel and related expenses), whether provided by an
independent management company, by Landlord or by an Affiliate of Landlord;

 

(k) all fees and other charges paid under all maintenance and service agreement,
including but not limited to window cleaning, elevator and HVAC maintenance;

 

(l) all legal, accounting and auditing fees and expenses; and

 

(m) amortization of the cost of acquiring, financing and installing capital
items which are intended to reduce (or avoid increases in) operating expenses or
which are required by a governmental authority. Such costs shall be amortized
over the reasonable life of the items in accordance with generally accepted
accounting principles, but not beyond the reasonable life of the Building.

 

“Operating Expenses” shall not include (i) expenditures classified as capital
expenditures for federal income tax purposes except as set forth in clause (m),
(ii) costs for which Landlord is entitled to specific reimbursement by Tenant,
by any other tenant of the Building or by any other third party, (iii)
allowances specified in the Work Letter for expenses incurred by Landlord for
Improvements to the Premises, (iv) leasing commissions, and all non-cash
expenses (including depreciation), except for the amortized costs specified in
clause (m), (v) land or ground rent if applicable, and (vi) debt service on any
indebtedness secured by the Complex (except debt service on indebtedness to
purchase or pay for items specified as permissible “Operating Expenses” under
clauses (a) through (m)).

 

23. “Parking Facility” shall mean any parking garage located under the Building.

 

24. “Permitted Use” shall mean the use specified in Article 4 of the Lease.

 

25. “Premises” shall mean the area leased by Tenant pursuant to this Lease as
outlined on the floor plan drawing attached as Exhibit B hereto and all other
space added to the Premises pursuant to the terms of this Lease. The Premises
include the space between the top surface of the floor slab of the outlined area
and the finished surface of the ceiling immediately above.

 

-4-



--------------------------------------------------------------------------------

26. “Rent” shall mean Base Rent, Additional Rent, the parking charge called for
in Section 5.3 and all other amounts provided for under this Lease to be paid by
Tenant, whether as Additional Rent or otherwise. “Base Rent” shall mean the base
rent specified in Section 5.1. “Additional Rent” shall mean the additional rent
specified in Section 5.2.

 

27. “Security Deposit” means Six Thousand Eight Hundred Fifty-Two and 29/100
($6.852.29).

 

28. “Taking” or “Taken” shall mean the actual or constructive condemnation, or
the actual or constructive acquisition by or under the threat of condemnation,
eminent domain or similar proceeding, by or at the direction of any governmental
authority or agency.

 

29. “Tenant’s Share” shall mean the proportion by which the Net Rentable Area of
the Premises hears to the Net Rentable Area of the Building. “Tenant’s Share”
shall be adjusted by Landlord from time to time to reflect adjustments to the
then-current Net Rentable Area of the Building or the Premises.

 

30. “Transfer” shall mean (a) an assignment (direct or indirect, absolute or
conditional, by operation of law or otherwise) by Tenant of all or any portion
of Tenant’s interest in this Lease or the leasehold estate created hereby, (b) a
sublease of all or any portion of the Premises, or (c) the grant or conveyance
by Tenant of any concession or license within the Premises. If Tenant is a
corporation, then any transfer of this Lease by merger, consolidation or
dissolution, or by any change in ownership or power to vote a majority of the
voting stock (being the shares of stock regularly entitled to vote for the
election of directors) in Tenant outstanding at the time of execution of this
Lease shall constitute a Transfer. If Tenant is a partnership having one or more
corporations as general partners, the preceding sentence shall apply to each
corporation as if the corporation alone had been the Tenant hereunder. If Tenant
is a general or ownership interests therein shall constitute a Transfer.
“Transferee” shall mean the assignee, sublessee, pledgee, concessionaire,
licensee or other transferee of all or any portion of Tenant’s interest in this
Lease, the leasehold estate created hereby or the Premises.

 

31. “Work Letter” shall mean the agreement, if any, attached as Exhibit F hereto
between Landlord and Tenant for the construction of improvements in the
Premises.

 

-5-



--------------------------------------------------------------------------------

EXHIBIT B

 

PREMISES

 

Attach floor plan of the Premises.



--------------------------------------------------------------------------------

EXHIBIT C

 

Not Used



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

1. Landlord may from time to time adopt appropriate systems and procedures for
the security or safety of the Building, any persons occupying, using or entering
the Building, or any equipment, finishing or contents of the Building, and each
tenant shall comply with such systems and procedures. Landlord shall in no case
be liable for damages for any error with regard to the admission to or exclusion
from the Building of any person. In the event of an invasion, mob, riot, public
excitement or other commotion, Landlord reserves the right to prevent access to
the Building during the continuance of the same by closing of the doors of the
Building or any other reasonable method, for the safety of the tenants and
protection of the Building and property in the Building.

 

2. Tenant’s employees, visitors, and licensees shall not loiter in or interfere
with the use of the Parking Facility or the Complex’s driveway or parking areas,
nor consume alcohol in the Common Areas of the Complex or the Parking Facility.
The sidewalks, halls, passages, exits, entrances, elevators, escalators, and
stairways of the Building will not be obstructed by any tenants or used by any
of them for any purpose other than for ingress to and egress from their
respective premises. The halls, passages, exits, entrances, elevators,
escalators, and stairways are not for the general public, and Landlord may
control and prevent access to them by all persons whose presence, in the
reasonable judgement of Landlord, would be prejudicial to the safety, character,
reputation and interests of the Building and its tenants. In determining whether
access will be denied, Landlord may consider attire worn by a person and its
appropriateness for an office building, whether shoes are being worn, use of
profanity, either verbally or on clothing, actions of a person (including
without limitation spitting, verbal abusiveness, and the like), and such other
matter as Landlord may reasonably consider appropriate.

 

3. No sign, placard, picture, name, advertisement or notice visible from the
exterior of any tenant’s premises shall be inscribed, painted, affixed or
otherwise displayed by any tenant on any part of the Building without the prior
written consent of Landlord. All approved signs or lettering on doors will be
printed, painted, affixed or inscribed at the expense of the tenant desiring
such by a person approved by Landlord. Material visible from the outside the
Building will not be permitted. Landlord may remove such material without any
liability, and may charge the expense incurred by such removal to the tenant in
question.

 

4. No curtains, draperies, blinds, shutters, shades, screens, or other
coverings, hangings or decorations will be attached to, hung or placed in, or
used in connection with any window of the Building or the Premises.

 

5. The sashes, sash doors, skylights, windows, heating, ventilating, and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by any tenant, nor will any bottles, parcels or other articles be
placed on any window sills.



--------------------------------------------------------------------------------

6. No showcases or other articles will be put in front of or affixed to any part
of the exterior of the Building, nor placed in the public halls, corridors or
vestibules without the prior written consent of Landlord.

 

7. No tenant will permit its premises to be used for lodging or sleeping. No
cooking will be done or permitted by any tenant on its premises, except in areas
of the premises which were specifically constructed for cooking, so long as such
use is in accordance with all applicable federal, state, and city laws, codes,
ordinances, rules and regulations.

 

8. No tenant will employ any person or persons other than the cleaning service
of the Landlord for the purpose of cleaning the premises, unless otherwise
agreed by Landlord in writing. If any tenant’s actions result in any increased
expense for any required cleaning, Landlord may assess such tenant for such
expenses. Janitorial service will not be furnished on nights to offices which
are occupied after business hours on those nights unless, by prior written
agreement of Landlord, service is extended to a later hour for specifically
designated offices.

 

9. The toilets, urinals, wash bowls and other plumbing fixtures will not be used
for any purpose other than those for which they were constructed, and no
sweeping, rubbish, rags or other foreign substances will be thrown in them. All
damages resulting from any misuse of the fixtures will be borne by the tenant
who, or whose servants, employees, agents, visitors or licensees, have caused
the damage.

 

10. No tenant will deface any part of the Premises or the Building. Without the
prior written consent of Landlord, no tenant will lay linoleum or other similar
floor covering so that it comes in direct contact with the floor of such
tenant’s premises. If linoleum or other similar floor covering is to he used, an
interlining of builder’s deadening felt will be first affixed to the floor by a
paste or other material soluble in water. The use of cement or other similar
adhesive material is expressly prohibited.

 

11. No tenant will alter, change, replace or re-key any lock or install a new
lock or a knocker on any door of the Premises. Landlord, its agent or employee
will retain a master key to all door locks on the Premises. Any new door locks
required by a tenant or any changes in keying of existing locks will be
installed or changed by Landlord following such tenant’s written request to
Landlord and will be at such tenant’s expense. All new locks and re-keyed locks
will remain operable by Landlord’s master key. Landlord will furnish to each
tenant, free of charge, two (2) keys to each door lock on its premises, and two
(2) Building access cards. Landlord will have the right to collect a reasonable
charge for additional keys and cards requested by any tenant. Each tenant, upon
termination of its tenancy, will deliver to Landlord all keys and access cards
for the Premises and Building which have been furnished to such tenant. Tenant
shall keep the doors of the Premises closed and securely locked when Tenant is
not at the Premises.

 

12. The elevator designated for freight by Landlord will be available for use by
all tenants in the Building during the hours and pursuant to such procedures as
Landlord may determine from time to time. The persons employed to move Tenant’s
equipment, material, furniture or other property in or out of the Building must
be acceptable to Landlord; such persons must be a locally

 

-2-



--------------------------------------------------------------------------------

recognized professional mover whose primary business is the performing of
relocation services, and must be bonded and fully insured. A certificate or
other verification of such insurance must be received and approved by Landlord
prior to the start of any moving operations. Insurance must he sufficient, in
Landlord’s sole opinion, to cover all personal liability, theft or damage to the
Building, including without limitation floor coverings, doors, walls, elevators,
stairs, foliage and landscaping. All moving operations will be conducted at such
times and in such a manner as Landlord may direct, and all moving will take
place during nonbusiness hours unless Landlord otherwise agrees in writing. The
moving tenant shall be responsible for the provision of Building security during
all moving operations, and shall be liable for all losses and damages sustained
by any party as a result of the failure to supply adequate security. Landlord
may prescribe the weight, size, and position of all equipment, materials,
furniture or other property brought into the Building. Heavy objects will, if
considered necessary by Landlord, stand on wood strips of such thickness as is
necessary to distribute the weight properly. Landlord will not be responsible
for loss of or damage to any such property from any cause, and all damage done
to the Building by moving or maintaining such property will be repaired at the
expense of the moving tenant. Landlord may inspect all such property to be
brought into the Building and to exclude from the Building all such property
which violates any of these rules and regulations or the lease of which these
rules and regulations are a part. Supplies, goods, materials, packages,
furniture and all other items of every kind delivered to or taken from the
Premises will be delivered or removed through the entrance and route designated
by Landlord.

 

13. No tenant will use or keep in the Premises or the Building any kerosene,
gasoline, inflammable, combustible or explosive fluid or material, or chemical
substance other than limited quantities of them reasonably necessary for the
operation or maintenance of office equipment or limited quantities of cleaning
fluids and solvents required in the normal operation of the Premises. Without
Landlord’s prior written approval, no tenant will keep any firearms within the
Premises. No tenant will use or keep, or permit to be used or kept, any foul or
noxious gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in any manner offensive or objectionable in Landlord or other
occupants of the Building by reason of noise, odors, or vibrations, nor
interfere in any way with other tenants or those having business in the
Building.

 

14. Landlord may, without notice and without liability to any tenant, change the
name and street address of the Building.

 

15. Landlord will have the right to prohibit any advertising by Tenant
mentioning the Building which, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a Building for offices
and, upon written notice from Landlord, Tenant will discontinue such
advertising.

 

16. Tenant will not bring any animals or birds into the Building, and will not
permit bicycles or other vehicles inside or on the sidewalks outside the
Building, except in areas designated from time to time by Landlord for such
purposes.

 

-3-



--------------------------------------------------------------------------------

17. All persons entering or leaving the Building at any time other than the
Building’s business hours shall comply with such off-hour regulations as
Landlord may establish and modify from time to time. Landlord may limit or
restrict access to the Building during such periods.

 

18. Each tenant will store all its trash and garbage within its premises. No
material will be placed in the trash boxes or receptacles if such material is of
such nature that it may not be disposed of in the ordinary and customary manner
of removing and disposing of trash and garbage without being in violation of any
law or ordinance governing such disposal. All garbage and refuse disposal will
be made only through entryways and elevators provided for such purposes and at
such times as Landlord may designate. No furniture, appliances, equipment or
flammable products of any type may be disposed of in the Building trash
receptacles.

 

19. Canvassing, peddling, soliciting, and distribution of handbills or any other
written materials in the Building are prohibited, and each tenant will cooperate
to prevent same.

 

20. Each tenant shall keep the doors of the Premises closed and locked, and
shall shut off all water faucets, water apparatus, and utilities before tenant
or tenant’s employees leave the Premises, so as to prevent waste or damage, and
for any default or carelessness in this regard Tenant shall be liable for all
injuries sustained by other tenants or occupants of the Building or Landlord. On
multiple-tenancy floors, all tenants will keep the doors to the Building
corridors closed at all times except for ingress and egress.

 

21. Except as permitted by Landlord by prior written consent, Tenant shall not
mark on, paint signs on, cut, drill into, drive nails or screws into, or in any
way deface the walls, ceilings, partitions or floors of the Premises or of the
Building, and any defacement, damage or injury directly or indirectly caused by
Tenant shall be paid for by Tenant. Pictures or diplomas shall be hung on tacks
or small nails; Tenant shall not use adhesive hooks for such purposes.

 

22. Tenant shall not grant any concessions, licenses or permission for the sale
or taking of orders for food or services or merchandise in the Premises, install
or permit the installation or use of any machine or equipment for dispensing
food or beverage in the Building, nor permit the preparation, serving,
distribution or delivery of food or beverages in the Premises, without the prior
written approval of Landlord and only in compliance with arrangements prescribed
by Landlord. Only persons approved by Landlord shall be permitted to serve,
distribute or deliver food and beverage within the Building or to use the public
areas of the Building for that purpose. No cooking shall be done or permitted by
Tenant on the Premises.

 

-4-



--------------------------------------------------------------------------------

EXHIBIT E

 

DESCRIPTION OF LAND

 

Lot 1, Riverwoods Research and Business Park, Phase I (Amended)



--------------------------------------------------------------------------------

EXHIBIT F

 

WORK LETTER AGREEMENT

 

I. Landlord and Tenant Construction Obligations

 

  A. Landlord shall, at Landlord’s sole expense, provide the following
improvements to the Premises:

 

  1. Furnish and install glass entry door and side-lites in location which will
provide one, common entrance to both the North and the South sides of the
Premises.

 

  2. Remove the existing two glass entry doors entering the North and South
sides of the Premises.

 

  3. Enclose both the North and South reception areas to create two new offices.

 

  4. Paint as necessary those areas impacted by the above improvements.

 

  B. Other than those improvements noted above, Tenant shall accept the Premises
in its “as-is” condition.